MEMORANDUM **
John Steve Toledo appeals his 85-month sentence imposed following his guilty plea conviction for conspiracy to manufacture in excess of 50 grams of methamphetamine in violation of 21 U.S.C. §§ 846 and 841(b)(1)(A), and knowing possession of a firearm by an unlawful user of a controlled substance in violation of 18 U.S.C. § 922(g)(8). We have jurisdiction pursuant to 28 U.S.C. § 1291.
We dismiss in light of the valid appeal waiver. See United States v. Nguyen, 235 F.3d 1179, 1182 (9th Cir.2000) (stating that an appeal waiver is valid when it is entered into knowingly and voluntarily); see also United States v. Cardenas, 405 F.3d 1046, 1048 (9th Cir.2005) (holding that the changes in sentencing law imposed by United States v. Booker, — U.S. -, 125 S.Ct. 738, 160 L.Ed.2d 621 (2005), did not render waiver of appeal involuntary and unknowing).
DISMISSED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9 th Cir. R. 36-3.